DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1 in the reply filed on 9/18/22 is acknowledged.  The traversal is on the ground(s) that the product cannot be made by a materially different process.  This is not found persuasive because the examiner maintains that the Al-REE alloy product (as set forth in previous cl. 6-12, see restriction requirement) can be made by powder metallurgy.
The requirement is still deemed proper and is therefore made FINAL.
However, the examiner notes that in the set of claims marked “Provisionally elected Claims with elected species” filed in the response of September 18, 2022, claims 6-12 were amended to depend on the elected invention.  Therefore claims 1-12 as amended are under consideration in this office action.

Claim Interpretation
The instant claims are drawn to a binary alloy, which is being given it’s plain meaning of a two component alloy. This excludes other elements from being present except in impurity form. If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternate interpretation is supported in the original specification) in response to this action.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The abstract of the disclosure is objected to because of its undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length, and should not exceed 15 lines of text. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claims are to a method, but do not positively recite any method steps, which does not properly define a statutory class of subject matter (see Ex parte Dunki, 153 USPQ 678 and MPEP 2173.05(q)). Claim 1 states “a method” and refers to a section of the specification (“as described in Section 1.3”), but does not contain explicit recitation of any method steps.  In other words, the claims do not set forth any specific step(s) or action(s) that one must take in order to practice the “method” of the claim, and therefore do not properly define a “process” or any other statutory category of invention.  The method steps must be clearly and explicitly set forth in said claim in order to properly define a statutory class of subject matter. See also 112(b) rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 states “a method” but does not set forth specific method steps. Said claim refers to a section of the specification (“as described in Section 1.3”), which is improper and renders the claims indefinite. It is unclear the exact method steps intended. Claiming a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 U.S.C. 112(b), because a process without any steps is indefinite; see MPEP 2173.05(q). The method steps must be explicitly stated (i.e. heating aluminum within a reaction vessel, continuing heating to within about 100°C below the melting point of a REE, discontinuing heating while adding the REE, resuming heating after the REE has been added to molten aluminum and further heating about 100°C beyond the melting point of the REE, etc.).
In claim 3 line 2, it is unclear why “purities” is plural (i.e. how does said aluminum alloy (singular) have “purities”(plural))?
The term “optimal” when referring to  “thermo-mechanical stabilities” in claim 4 lines 1-2 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The exact boundary of “optimal” is unclear.
The term “superior alloy technology” in claim 6 line 5 (as well as claim 7 line 5 and claim 9 line 4) is a relative term which renders the claim indefinite. The term “superior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The exact boundary of “superior” is unclear, i.e. what is the technology referred to in the claims superior to, and in what manner?
In claim 5, it is unclear the minimum corrosion resistance being referred to/implied.
The terminology used in claims 6 and 7 is confusing and indefinite. It is unclear how yy≠00 and simultaneously the general series is referred to as yy=00.
Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 refers to a tertiary alloy which is inconsistent with the binary alloy of instant claim 1.  Concerning claim 12, it is unclear if the mentioned elements iron, cobalt, and nickel, are alloying components (which would be inconsistent with a binary alloy) or trace impurities.  As such, claims 8 and 12 fail to include all the limitations of the claim upon which they depend.
             Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The closest prior art to the instant claims is held to be Myasnikov et al (US 2018/0261439) or Rios et al. (US 2017/0096730) or EP 0258178A1. Because the instant claims are non-statutory, and the scope of what applicant has intended to claim is so unclear (see 35 USC 101 and 112(b) and (d) rejections above), no reasonable search or consideration of prior art applicable to the claims can be made. Therefore no rejection of the claims based on prior art is being made at this time.  Should Applicant amend the claims to clarify their scope such that a proper search and consideration of appropriate prior art can be made, any rejection of such claims will be considered to be necessitated by the amendment.
In June 2004, the USPTO ceased mailing paper copies of cited U.S. patents and U.S. patent application publications with all Office actions. See “USPTO to Provide Electronic Access to Cited U.S. Patent References with Office Actions and Cease Supplying Paper Copies,” 1282 OG 109 (May 18, 2004). Foreign patent documents and non-patent literature will continue to be provided to the applicant on paper. 
All U.S. patents and U.S. patent application publications are available free of charge from the USPTO website (www.uspto.gov/patft/index.html), for a fee from the Office of Public Records (http://ebiz1.uspto.gov/oems25p/index.html), and from commercial sources. Copies are also available at the Patent and Trademark Resource Centers (PTRCs). A list of the PTRCs may be found on the USPTO website (www.uspto.gov/products/library/ptdl/locations/index.jsp). Additionally, a feature of the Office’s Private Patent Application Information Retrieval system (PAIR), E-Patent Reference, permits downloading and printing of U.S. patents and U.S. patent application publications cited in U.S. Office Actions.
STEPS TO USE THE E-PATENT REFERENCE FEATURE 
Access to Private PAIR is required to utilize E-Patent Reference. If you do not already have access to Private PAIR, the Office urges practitioners and applicants not represented by a practitioner to: (1) obtain a verified USPTO.gov account; (2) obtain a USPTO customer number; (3) associate all of their pending and new application filings with their customer number; (4) install free software (supplied by the Office) required to access Private PAIR and the E-Patent Reference; and (5) make appropriate arrangements for Internet access.
Instructions for performing the 5 steps: 
Step 1: Full instructions for obtaining a verified USPTO.gov account are available at the Office’s Electronic Business Center (EBC) web page (www.uspto.gov/ebc/downloads.html). Note that a notarized signature is required on the Patent Electronic System Verification Form.
Step 2: To get a Customer Number, download and complete the Customer Number Request form, PTO/SB/125, from the USPTO website (www.uspto.gov/web/forms/sb0125.pdf). The completed form can be transmitted by facsimile to the Patent Electronic Business Center at (571) 273-0177, or mailed to the address on the form. If you are a registered attorney or agent, your registration number must be associated with your customer number. This association is accomplished by adding your registration number to the Customer Number Request form.
Step 3: A description of associating a customer number with the correspondence address of an application is described at the EBC Web page (www.uspto.gov/ebc/registration_pair.html).
Step 4: The software for electronic filing is available for downloading at www.uspto.gov/ebc. Users can also contact the EFS Help Desk at (571) 272-4100 and request a copy of the software on read-only optical disc. Users will also need Adobe Acrobat Reader, which is available through a link from the USPTO website.
Step 5: Internet access will be required which applicants may obtain through a supplier of their own choice. As images of large documents must be downloaded, high-speed Internet access is recommended.
The E-Patent Reference feature is accessed using a button on the Private PAIR screen. Ordinarily all of the cited U.S. patent and U.S. patent application publication references will be available over the Internet using the Office’s new E-Patent Reference feature. The size of the references to be downloaded will be displayed by E-Patent Reference so the download time can be estimated. Applicants and registered practitioners can select to download all of the references or any combination of cited references. Selected references will be downloaded as complete documents in Portable Document Format (PDF). The downloaded documents can be viewed and printed using commercially available software, such as ADOBE® READER®. ADOBE® READER® is available free of charge from Adobe Systems Incorporated.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/26/22